NO








NO. 12-09-00384-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
GUILLERMO GALINDEZ,                              '     APPEAL
FROM THE 
APPELLANT
 
V.                                                                         '     COUNTY
COURT AT LAW OF
 
JERALD HAIRFORD AND RICHARD
FOSTER, INDIVIDUALLY AND AS

PARTNERS OF ISIS                                         '     SMITH COUNTY,
TEXAS
REAL ESTATE SERVICES; ISIS
INVESTIGATIONS, INC., AND
TIM LEE, APPELLEES
 


                                                      MEMORANDUM
OPINION
PER CURIAM
         This
appeal is being dismissed for failure to comply with the Texas Rules of
Appellate Procedure.  See Tex. R.
App. P.  42.3.  Pursuant to rule 32.1, the docketing statement was due
to have been filed at the time the appeal was perfected, i.e., October 14,
2009.  See Tex. R. App. P. 32.1. 
On November 13, 2009, this court notified Appellant, Guillermo Galindez,
that he should file a docketing statement immediately if he had not already
done so.  On the same date, by separate letter, this court notified Galindez
that the filing fee was due on or before November 23, 2009.
         Because
Galindez did not file the docketing statement as requested in our November 13,
2009 letter, this court issued a second notice on December 4, 2009 advising
Galindez that the docketing statement was past due.  The notice also advised
Galindez that the filing fee in the appeal was due to have been paid on or before
November 23, 2009, but had not been received.  See Tex. R. App. P. 5.  The notice further
provided that unless the docketing statement and filing fee were filed on or
before December 14, 2009, the appeal would be presented for dismissal in
accordance with Texas Rule of Appellate Procedure 42.3.  The date for filing
the docketing statement and the filing fee have passed, and Galindez has not
complied with the court’s request or otherwise responded to the court’s
notices.  Because Galindez has failed, after notice, to comply with rules 5 and
32.1, the appeal is dismissed.  See Tex. R. App. P. 42.3(c).
Opinion delivered December 16,
2009.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)